 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11   JODY MILLAGE,
                                                       Case No.: 2:19-cv-01557-APG-NJK
12         Plaintiff(s),
                                                                    Order
13   v.
14   SMITH’S FOOD & DRUG CENTERS, INC.,
15         Defendant(s).
16        The Court ordered the parties to file a proposed discovery plan by October 11, 2019.
17 Docket No. 6. The parties violated that order. The Court hereby ORDERS the parties to file a
18 discovery plan by October 23, 2019. FAILURE TO COMPLY WITH THIS ORDER MAY
19 RESULT IN THE IMPOSITION OF SANCTIONS.
20        IT IS SO ORDERED.
21        Dated: October 18, 2019
22                                                         ______________________________
                                                           Nancy J. Koppe
23                                                         United States Magistrate Judge
24
25
26
27
28

                                                1
